In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00356-CR
____________

RALPH TORRES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 337th District Court
Harris County, Texas
Trial Court Cause No. 1124401



MEMORANDUM  OPINION
	We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Ralph Torres, and signed a final judgment in cause number 1124401on March 12,
2008.  Appellant did not file a motion for new trial, and therefore the deadline for
filing a notice of appeal was April 11, 2008, 30 days after sentencing.  See Tex. R.
App. P. 26.2(a)(1).	
	Appellant filed a notice of appeal on April 28, 2008, 17 days after the deadline.
An untimely notice of appeal fails to vest the appellate court with jurisdiction to hear
the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas v. State, 987 S.W.2d
605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no pet.).
	Accordingly, we dismiss the appeal in cause number 1124401 for lack of
jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).